Citation Nr: 0631805	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-27 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for pericarditis.

3.  Entitlement to service connection for skin rash.

4.  Entitlement to service connection for low back pain, 
claimed on a direct basis and as secondary to head injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and Wife

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran retired in December 1977, after more than 25 
years in active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.       

The decision below addresses the merits of the claims as to 
skin disorder and low back pain.  The "heart condition" and 
pericariditis claims are REMANDED to the RO, via the Appeals 
Management Center, in Washington, D.C.  The veteran will be 
notified if he needs to take further action on the remanded 
claims.   


FINDINGS OF FACT

1.  No clinical evidence relates claimed skin problems or 
low back pain to active service.

2.  Clinical evidence demonstrates neither manifestation of 
arthritic or degenerative changes in the lumbar spine within 
one year after discharge from active duty, nor current 
manifestation of low back or dermatological disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder 
are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  The criteria for service connection for low back 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Skin Disorder

The veteran contends that he was exposed to unsanitary 
conditions while stationed in Thailand and Korea.  In 
particular, he said, in Korea, he had walked through water 
contaminated with raw sewage, and, in Thailand, was exposed 
to a jungle-like climate, both of which caused skin rash, 
particularly on his lower extremities.

With respect to skin disorder, the service medical records, 
some of which reflect treatment in Thailand and at Columbus 
A.F.B., do not specifically reflect evidence of 
dermatological disorder clinically associated with exposure 
to a tropical or jungle-like climate, or due to contaminated 
water overseas.  They do, however, reflect visits in 1972 
for treatment of impetiginous lesions on the leg (which leg 
not specified) and pruritic eruptions on the forearms.  No 
subsequent service medical record reflects treatment for 
recurrent eruptions or lesions.  The veteran had a mole 
excised from his back in 1965, but there is neither a 
contention, nor clinical evidence, that the veteran's 
presently claimed skin disorder is related to the mole or 
removal thereof.  As of October 1977, the veteran denied 
having, or having had, "skin diseases," and clinical 
evaluation was normal with respect to his skin.  See 
retirement medical history and examination reports.      

Post-service private clinical records reflect intermittent 
treatment for dermatological problems between 1998 and 2001.  
In 1998, the veteran appears to have been seen once for 
pruritis rash, characterized as contact dermatitis, that 
developed on the feet and ankles after using "Round Up" 
spray (apparently, a garden weed killer or insecticide).  In 
2001, he was seen several times for skin problems noted 
following a trip to the Bahamas (he was a scuba diving 
instructor).  The problem was characterized to include 
infected rash on the legs, leukocystosis, cellulitis, and 
"sea bather's" eruption or dermatitis secondary to "sea 
lice" on the trunk, back, left flank, and legs.  He was seen 
in early 2002 for erythematous, eczematous patches on the 
trunk and proximal extremities, diagnosed as nummular 
eczema.  The most recent clinical evidence reflects a visit 
in 2003 for atopic dermatitis on the hands, arms, and 
abdomen.   
 
There were a few instances of in-service treatment for skin 
problems in 1972, but subsequent service medical records are 
negative for any clinical evidence of recurrent problems for 
some five years thereafter, when the veteran retired.  Thus, 
the service medical records do not reflect manifestation of 
a chronic dermatological disorder during service.  Further 
on chronicity, while the veteran claims that he has had 
intermittent eruptions over the years, post-service clinical 
records do not adequately buttress that contention, as the 
record presents some quarter-century gap in time between 
1972 and post-clinical evidence of skin problems in the late 
1990s.  No clinician has opined that intermittent skin 
problems noted in 1998, 2001, or 2003 are etiologically 
related to few instances of pertinent treatment in 1972, or 
that they are in any way associated with contact with 
contaminated water or exposure to a tropical environment 
nearly three decades prior.  38 C.F.R. § 3.303(d) (service 
connection may be based on disability diagnosed after 
service, with evidence that it is related to service); 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000 (insurgence of a disorder or disease 
during service may be rebutted by absence of medical 
treatment for, or related complaints about, the claimed 
condition for a prolonged period after service).  The 
veteran's lay contention alone is insufficient.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (opinion as to 
etiology is the province of a medical doctor or other 
professional, who, by virtue of appropriate training, 
education, and/or experience, is qualified to address it, 
although lay persons could competently present evidence as 
to relevant symptomatology experienced).  On the contrary, 
recent private clinical records would strongly suggest that 
post-service skin eruptions noted in and after the late 
1990s are associated with chemical or environmental exposure 
("sea bather's" eruption following scuba trip; contact with 
gardening chemicals), unrelated to service.  38 C.F.R. 
§ 3.303.

Finally, the last clinical evidence of manifestation of a 
skin disorder is in 2003.  At the Board hearing, the veteran 
reported he does not have an active dermatological 
condition.  Evidence of present manifestation of a claimed 
disorder is a prerequisite for service connection.  
38 C.F.R. § 3.303; Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997) (affirming the interpretation of 38 U.S.C.A. §§ 
1110 and 1131 as requiring the existence of a present 
disability for VA compensation purposes). 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection, 
and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.         

Low Back Pain

The veteran claims that he presently has low back pain which 
he believes is due to an in-service head injury incurred 
when a volleyball hit him on his head.  His service medical 
records do reflect an August 1972 complaint of soreness and 
pain after he was hit by a volleyball "squarely on the top 
of the head compressing his neck in extension."  Examination 
revealed tenderness at C-7; neurological examination and 
cervical spine X-rays were negative.  No further treatment 
for this incident is reflected in the service medical 
records.  Prior to the volleyball incident, in December 
1967, during a periodic medical examination, the veteran 
reportedly had "right side" and "back" pain (which part of 
the back not specified) that lasted a day a month prior, but 
also said that it had resolved itself without complications.  
The October 1977 retirement medical examination report 
reflects normal clinical evaluation for the spine and 
musculoskeletal system, and, as shown in the retirement 
medical history report, the veteran denied having, or having 
had, recurrent back pain, frequent or severe headaches, head 
injury, or bone or joint deformity.     
  
Other than the veteran's current complaints of low back 
pain, post-service clinical records fail to document 
abnormal pathology specific to the low back or the lumbar or 
lumbosacral spine.  In fact, private lumbar spine X-ray 
studies obtained as recently as in June 2000 indicated 
normal results.  At the Board hearing, the veteran testified 
that he has had back pain over the years, but that he never 
sought treatment and has no current clinical evidence 
showing manifestation of a low back disorder.  

Thus, as with the skin disorder claim, chronicity during or 
after service is not demonstrated clinically; nor is there 
post-service clinical evidence linking current complaints of 
back pain to active duty or any injury therein.  38 C.F.R. 
§ 3.303.  In this connection, while the clinical records do 
not explicitly state so, they do suggest intercurrent 
event(s) that might have played some role to cause, or 
contribute to, back pain.  See 2004 records from Cardiology 
Associates of North Mississippi, P.A., referring to history 
of unspecified trauma from a motorcycle accident; April 2004 
record from Baptist Memorial Hospital concerning treatment 
following a "rollover" car accident.  Moreover, the law does 
not permit service connection based merely on complaints of 
pain or other symptomatology, without a diagnosed or 
identifiable underlying malady or condition.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed 
in part, and vacated and remanded in part sub nom. Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Finally, without clinical evidence of manifestation of 
arthritic or degenerative changes in the lumbar or 
lumbosacral spine to a minimum compensable degree of 10 
percent within one year after conclusion of active duty, 
presumptive service connection criteria in 38 C.F.R. 
§§ 3.307 and 3.309(a) cannot be the basis for a favorable 
resolution of this claim.   
    
The preponderance of the evidence is against service 
connection, and there is no reasonable doubt to be resolved.  
38 C.F.R. § 3.102.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
benefits application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to 
substantiate the claim, that VA will seek to provide, and 
that he should provide.  It must ask him to provide any 
pertinent evidence he has.  38 C.F.R. § 3.159(b)(1).  Notice 
should be provided before the initial unfavorable agency of 
original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In July 2003, before issuing the rating decision from which 
this appeal arises, VA sent the veteran a letter advising 
him as to his and VA's respective claim development 
responsibilities.  He was told that, if he identifies the 
care providers who treated him for the claimed disabilities, 
VA and non-VA, and, with respect to the latter, authorizes 
VA to obtain records directly on his behalf, then VA would 
assist him in securing the missing evidence.  The letter 
explained that VA is charged with securing evidence in 
federal custody.  Even before VA sent this letter, the 
veteran had identified the custodians of pertinent records, 
which were private clinicians.  He did not indicate, before 
or after this letter was sent, that he was ever treated at a 
VA medical facility for his skin or low back problems.  
During the appeal period, VA sent the veteran a Statement of 
the Case (SOC) that discussed the criteria governing service 
connection, including requisite evidence of present 
disability and nexus between it and active duty, and as 
well, chronicity as to a claimed disability, and why the 
claim is unsubstantiated.  Supplemental SOCs (SSOCs) 
explained why the claim remains denied.  The SOC cited 38 
C.F.R. 
§ 3.159, from which the "fourth element" notice requirement 
(that a claimant may send any pertinent evidence he has) is 
derived.  In the March 2006 SSOC and in other correspondence 
sent in March 2006, VA notified the veteran of criteria 
governing the assignment of disability ratings and effective 
dates for degree of disability and service connection.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006)

Thus, the Board finds that full, content-complying notice 
was given during the appeal, and it finds no prejudice due 
to failure to send a single, complete notice before August 
2003.  It does not find prejudice due to timing of the 
notice, or to failure to explicitly ask the veteran to 
supply everything he has related to his skin or low back 
problems, or something to that effect.  Again, the veteran 
identified private care providers who treated him for the 
claimed disabilities, and VA obtained the clinical records 
therefrom.  At the Board hearing, he reported that he was 
not treated at a VA medical facility.  Even after the last 
SSOC was issued, the veteran did not thereafter argue that 
VA failed to comply with notice requirements, or claim that 
additional pertinent evidence exists.  Under the 
circumstances, the Board fails to find material prejudice 
due to a notice defect.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); 38 C.F.R. § 20.1102 (2006) (harmless 
error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also 
was satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, private 
medical records, the veteran's written statements, and his 
hearing testimony.  In light of his report that he was 
hospitalized at the Columbus A.F.B. medical facility, VA 
contacted that facility, but it reported that it does not 
have any records concerning the veteran.  The service 
medical records package is of record, and, as stated 
elsewhere in this decision, it does include evidence of 
treatment while the veteran was stationed in Thailand and at 
Columbus A.F.B.  Despite appropriate notice during appeal, 
the veteran has not identified sources of pertinent, 
existing evidence that is missing from the record and which 
he desires VA to review before adjudication.  Based on the 
foregoing, the Board concludes that VA's duty to assist was 
met, and it is not precluded from adjudicating this decision 
based on the record.


ORDER

Service connection for a skin disorder is denied.

Service connection for a low back disability, claimed as low 
back pain, is denied.

REMAND

Heart Condition; Pericarditis

The veteran contends that his present cardiovascular 
problems, which are diagnosed to include coronary artery 
disease, chronic ischemic heart disease, benign essential 
hypertension, hypercholesterolemia, and coronary 
atherosclerosis, are related to service.  As suggested in 
the records of the veteran's private cardiologist, pertinent 
history includes many decades of heavy smoking.  The veteran 
is status post coronary artery bypass surgery, performed in 
1984.  

This claim was denied essentially on the grounds that, 
notwithstanding evidence of in-service treatment and testing 
for various complaints pertinent to the present claim (e.g., 
multiple complaints of chest pain), no cardiovascular 
disease or disorder was diagnosed in service or was shown to 
have been manifested to a compensable degree within a year 
after discharge.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  
Service medical records dated from 1960 reflect various 
complaints relevant to this claim.  They include pressure 
sensation in the chest, numbness in the upper extremities, 
shortness of breath, and dizziness.  The veteran was 
diagnosed with acute pericarditis in mid-1969.  He underwent 
multiple electrocardiograms during active duty, the results 
of which apparently were deemed to be within normal limits.  
Nonetheless, in light of multiple relevant complaints 
spanning many years over the course of a lengthy military 
career (approximately 25 years), including repeated 
complaints of chest pain merely months before retirement 
from active duty, the Board concludes that the most 
appropriate disposition of this claim is to defer a decision 
on the merits pending a VA medical examination to determine 
the nature of the veteran's current condition with respect 
to any cardiovascular disease or disorder, and to obtain a 
definite clinical opinion on the etiology thereof.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran whether there exist 
any clinical records pertaining to his 
cardiovascular condition not presently of 
record.  Advise him that he may submit any 
such additional records in his possession.  
If, however, he desires VA assistance in 
obtaining them, he should execute records 
release authorization forms to enable VA 
to do so.  If he does provide such 
authorization, then assist him in securing 
any additional missing evidence consistent 
with the duty to assist.

2.  The veteran reported at the Board 
hearing that he has not been treated at 
any VA medical facility.  Ask him whether 
he has since been seen at any VA medical 
facility.  If so, then ensure that any VA 
clinical records are associated with the 
claims file.

3.  After completing the above, arrange 
for the veteran to undergo a VA C&P 
examination by a medical doctor to 
consider medical history as documented in 
the claims file, conduct any diagnostic 
testing as deemed warranted, and then note 
the nature of any currently diagnosed 
cardiovascular disorder and opine on its 
etiology.  For each diagnosis, the 
examiner should explicitly state whether 
it is at least as likely as not (by a 
probability of 50 percent) that it is 
etiologically related to active service.    

The entire claims file should be made 
available to the examiner for review in 
conjunction with the examination.  If a 
response to any requested inquiry is not 
possible without resorting to conjecture 
or speculation, then the examiner should 
state so and explain why.  Any etiology 
opinion given should be supported with an 
explanation of the rationale therefor, 
citing pertinent history as documented in 
the veteran's claims file.

4.  Thereafter, readjudicate the claims as 
to "heart condition" and pericarditis 
based on a review of the entire record.  
If the benefits sought remain denied, then 
issue an updated SSOC that includes a 
discussion of governing law and 
regulations and all pertinent evidence and 
information added to the record after the 
issuance of the last (March 2006) SSOC.  
Afford the veteran and his representative 
an opportunity to respond.  Then, if in 
order, return the appeal to the Board.

The veteran is advised that the failure to appear for a VA 
clinical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


